Case 7:17-cv-08943-CS-JCM Document 664 Filed 10/14/20 Page 1 of 11
        Case 7:17-cv-08943-CS-JCM Document 664 Filed 10/14/20 Page 2 of 11




figure, and as further illustrated in the maps attached at Exhibit 1 and in ECF No. 658, § 1

(“Compromise Ward Plan”), at 2–4 & Figs. 1-3:




         5.    It is FURTHER ORDERED that the District shall hold a special election for all

nine of the District’s School Board trustees under the new ward system on Tuesday, February 2,

2021;

         6.    It is FURTHER ORDERED that the February 2, 2021 special election shall be in

place of the regularly scheduled trustee election for 2021, currently set for May 18, 2021, such that

no trustee election need occur in May 2021;

         7.    It is FURTHER ORDERED that the February 2, 2021 special election should be,

except as otherwise inconsistent with this order, conducted to the greatest extent feasible in a




                                                 2
Case 7:17-cv-08943-CS-JCM Document 664 Filed 10/14/20 Page 3 of 11
Case 7:17-cv-08943-CS-JCM Document 664 Filed 10/14/20 Page 4 of 11
Case 7:17-cv-08943-CS-JCM Document 664 Filed 10/14/20 Page 5 of 11
Case 7:17-cv-08943-CS-JCM Document 664 Filed 10/14/20 Page 6 of 11
Case 7:17-cv-08943-CS-JCM Document 664 Filed 10/14/20 Page 7 of 11
Case 7:17-cv-08943-CS-JCM Document 664 Filed 10/14/20 Page 8 of 11
Case 7:17-cv-08943-CS-JCM Document 664 Filed 10/14/20 Page 9 of 11
Case 7:17-cv-08943-CS-JCM Document 664 Filed 10/14/20 Page 10 of 11
Case 7:17-cv-08943-CS-JCM Document 664 Filed 10/14/20 Page 11 of 11
